Name: Commission Regulation (EC) No 2511/2001 of 20 December 2001 amending Council Regulation (EC) No 32/2000 in order to extend the Community tariff quotas for jute and coconut-fibre products
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  industrial structures and policy
 Date Published: nan

 Avis juridique important|32001R2511Commission Regulation (EC) No 2511/2001 of 20 December 2001 amending Council Regulation (EC) No 32/2000 in order to extend the Community tariff quotas for jute and coconut-fibre products Official Journal L 339 , 21/12/2001 P. 0017 - 0017Commission Regulation (EC) No 2511/2001of 20 December 2001amending Council Regulation (EC) No 32/2000 in order to extend the Community tariff quotas for jute and coconut-fibre productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Council Regulation (EC) No 1808/95(1), and in particular the second indent of Article 9(1)(b),Whereas:(1) In accordance with the offer it made within the United Nations Conference on Trade and Development (Unctad) and alongside its scheme of generalised preferences (GSP), the Community introduced tariff preferences in 1971 for jute and coconut-fibre products originating in certain developing countries; these preferences took the form of a gradual reduction of Common Customs Tariff duties and, from 1978 to 31 December 1994, the complete suspension of these duties.(2) Since the entry into force of the new GSP scheme on 1 January 1995, the Community has, alongside the GATT, opened autonomous zero-duty Community tariff quotas for specific quantities of jute and coconut-fibre products until 31 December 2001 by Council Regulation (EC) No 764/96(2), as amended by Regulations (EC) No 1401/98(3) and (EC) No 32/2000. Since the GSP scheme will be extended until 31 December 2004 by a Council Regulation, the arrangement for jute and coconut-fibre products should also be extended until 31 December 2004.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1The phrase, for serial numbers 09.0107, 09.0109 and 09.0111, in the fifth column ("Quota period") of Annex III to Regulation (EC) No 32/2000, "from 1.1.2000 to 31.12.2000 and from 1.1.2001 to 31.12.2001" shall be replaced by the phrase "from 1.1.2002 to 31.12.2002, from 1.1.2003 to 31.12.2003 and from 1.1.2004 to 31.12.2004".Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 5, 8.1.2000, p. 1.(2) OJ L 104, 27.4.1996, p. 1.(3) OJ L 188, 2.7.1998, p. 1.